DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2016/0306472 (newly submitted).

Regarding claim 1, Park teaches An electroluminescent display apparatus, comprising: a substrate 110 (figure 2) including an active area in which a pixel PX (figures 1 and 2) is disposed and a non-active area PA (figure 1) enclosing an outer periphery of an edge of the active area; a thin film transistor 154b disposed on the active area of the substrate; a planarization layer 180b disposed on the thin film transistor; a light emitting element 370 disposed on the planarization layer; and
 an encapsulating unit 380 disposed on the light emitting element, wherein the encapsulating unit includes a first encapsulating layer 380_1, a second encapsulating layer 380_2, and a third encapsulating layer 380_3, and at least two of the first encapsulating layer, the second encapsulating layer, and the third encapsulating layer have a plurality of patterns which are separated apart from the first encapsulating layer, the second encapsulating layer and the third encapsulating layer of adjacent encapsulating units (Note: each layer has its own distinct pattern, thereby meeting the limitation of this claim as shown in figure 3), 
wherein the third encapsulating layer is disposed on the second insulating encapsulating layer that is disposed on the first encapsulating layer, and the second encapsulating layer serves as a foreign matter compensating layer that covers foreign matters to compensate for a defect;  wherein the first and third encapsulating layers are formed of a same insulating material, the second encapsulating layer is formed of an insulating material different from the first and third encapsulating layers (Note: [0069] teaches that the layers of the encapsulation portion may be made using alternating inorganic/organic layers. It would be obvious to one of ordinary skill in the art that using an inorganic insulating layer as layers 380_1 and 380_3 and using an organic insulating layer 380_2 would meet the limitations of this claim),
wherein the active area which emits light through the thin film transistor and the light emitting element (Note: for the limitations of the “encapsulating layer serves as a foreign matter compensating layer that covers foreign matters to compensate for a defect” and “the active area which emits light through the thin film transistor and the light emitting element”, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In this instance, since the reference of Park teaches the same structure that have been recited in the claims of this application, these limitations are held to be a matter of obviousness in view of Park. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.).

Regarding claim 3, Park teaches the first encapsulating layer and the third encapsulating layer are in contact with each other at an end and enclose the second encapsulating layer therein (figure 3).


Regarding claim 4, Park teaches the first encapsulating layer is disposed on each of the plurality of light emitting elements and has a plurality of patterns which are isolated and independent from each other and the second encapsulating layer and the third encapsulating layer are extended to cover the plurality of patterns of the first encapsulating layer (as labeled below)


    PNG
    media_image1.png
    340
    536
    media_image1.png
    Greyscale

Regarding claim 5, Park teaches each of the plurality of patterns has an island shape (since they have a termination point, each of these layers are considered to be island-shaped. See above).

Regarding claim 6, Park teaches the first encapsulating layer and the third encapsulating layer include silicon oxide SiOx or silicon nitride SiNx [0069].

Regarding claim 9, Park teaches the plurality of patterns are disposed on the plurality of light emitting elements in one-to-one correspondence (figure 3).

Regarding claim 10, Park teaches each of the plurality of patterns covers at least one light emitting element among the plurality of light emitting elements (figure 3).

Regarding claim 11, Park teaches an electroluminescent display apparatus, comprising: a substrate 110 (figure 2) including an active area in which a pixel PX (figures 1 and 2) is disposed and a non-active area PA (figure 1) enclosing an outer periphery of an edge of the active area; a thin film transistor 154b disposed on the active area of the substrate; a planarization layer 180b  disposed on the thin film transistor; a light emitting element 370 disposed on the planarization layer; and 
an encapsulating unit 380 disposed on the light emitting element, wherein the encapsulating unit includes a first encapsulating layer 380_1, a second encapsulating layer 380_2, and a third encapsulating layer 380_3, and the first encapsulating layer has a plurality of patterns which are separated apart from the first encapsulating layer, the second encapsulating layer and the third encapsulating layer of adjacent encapsulating units (Note: each layer has its own distinct pattern, thereby meeting the limitation of this claim as shown in figure 3), 
wherein the third encapsulating layer is disposed on the second insulating encapsulating that is disposed on the first encapsulating layer, and the second encapsulating layer serves as a foreign matter compensating layer that covers foreign matters to compensate for a defect, wherein the first and third encapsulating layers are formed of a same insulating material, the second encapsulating layer is formed of an insulating material different from the first and third encapsulating layers (Note: [0069] teaches that the layers of the encapsulation portion may be made using alternating inorganic/organic layers. It would be obvious to one of ordinary skill in the art that using an inorganic insulating layer as layers 380_1 and 380_3 and using an organic insulating layer 380_2 would meet the limitations of this claim), and
wherein the active area which emits light through the thin film transistor and the light emitting element (Note: for the limitations of the “encapsulating layer serves as a foreign matter compensating layer that covers foreign matters to compensate for a defect” and “the active area which emits light through the thin film transistor and the light emitting element”, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In this instance, since the reference of Park teaches the same structure that have been recited in the claims of this application, these limitations are held to be a matter of obviousness in view of Park. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.),

Regarding claim 13, Park teaches each of the first encapsulating layer, the second encapsulating layer, and the third encapsulating layer has a plurality of patterns which are isolated and independent from each other, and the first encapsulating layer and the third encapsulating layer are in contact with each other at an end and surround the second encapsulating layer therein (figure 3)

Regarding claim 14, Park teaches the second encapsulating layer and the third encapsulating layer are extended to cover the plurality of patterns of the first encapsulating layer (see figure 3 above).

Regarding claim 15, Park teaches each of the plurality of patterns has an island shape (since they have a termination point, each of these layers are considered to be island-shaped. See above).


Regarding claim 16, Park teaches the first encapsulating layer and the third encapsulating layer include silicon oxide SiOx or silicon nitride SiNx [0069]

Regarding claim 19, Park teaches the plurality of patterns are disposed on the plurality of light emitting elements in one-to-one correspondence (figure 3).

Regarding claim 20, Park teaches each of the plurality of patterns covers at least one light emitting element among the plurality of light emitting elements (figure 3).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 3-6, 9-11, 13-16, 19, and 20 above, and further in view of  Theiss, US Patent 7,645,478 (newly submitted)

Regarding claims 7 and 17, while Park teaches the second encapsulating layer includes an organic material, Park fails to teach the organic material is  one of silicon oxycarbide (SiOCz), acryl, and epoxy based resin.

Theiss teaches the second encapsulating layer 254 includes an organic material, Park fails to teach the organic material is  one of silicon oxycarbide (SiOCz), acryl, and epoxy based resin (column 6, lines 2-3) as an organic material that may be used as an encapsulant layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Theiss with that of Park because epoxy is a generally known material that is commonly used in the art for an encapsulant layer

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims above, and further in view of Annunziata et al, US Patent 9,054,300 (newly submitted).

Regarding claims 8 and 18, Park fails to teach the second encapsulating layer includes silicon oxide SiOx or silicon nitride SiNx.

However, Park does teach that layers 380_1, 380_2, and 380_3 may all be inorganic layers in [0070]. One such known multiple-stacked encapsulant materials is taught in the reference of Annunziata in column 7. Lines 33-45 in which a multilayered dielectric encapsulant of alternating silicon oxide and silicon nitride layers. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Annunziata with that of Park because a multilayered dielectric encapsulant of alternating silicon oxide and silicon nitride layers is generally known and conventionally used in the art.

Allowable Subject Matter
The indicated allowability of claims 7, 8, 13, 17, and 18 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) are as stated above.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899